Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 1 of 15 PageID: 491



*NOT FOR PUBLICATION*

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 DIANE VACCARO, on behalf of herself and
 those similarly situated,

                       Plaintiff,
                                                         Civ. Action No. 18-11852 (FLW)
       v.
                                                                     OPINION
 AMAZON.COM.DEDC, LLC,

                       Defendant.


WOLFSON, Chief Judge:

       This is a putative class action brought by current and former employees against defendant

Amazon.com.dedc, LLC (“Amazon”). The named plaintiff, Diane Vaccaro (“Plaintiff”), seeks

compensation under the New Jersey Wage and Hour Law (“NJWHL”), N.J.S.A. 34:11-56a et seq.,

for time spent undergoing mandatory post-shift security screenings at the Amazon facility where

she works and for time spent on meal breaks. Presently before the Court is the motion brought by

Amazon for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure. In its motion, Amazon principally relies upon the United States Supreme Court’s

decision in Integrity Staffing Solutions, Inc. v. Busk (Busk I), 574 U.S. 27 (2014), which held that

the same security screenings as are at issue in this case are not compensable under the federal Fair

Labor Standard Act (“FLSA”). Amazon contends that the NJWHL should be interpreted in the

same manner as the FLSA. Plaintiff counters that the plain language of the NJWHL and its

regulations, together with state decisional law, compels a different result. Having considered the

parties arguments, the Court finds that, as pleaded, the time spent undergoing mandatory post-shift
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 2 of 15 PageID: 492



security screenings is compensable under the NJWHL, but time spent on meal breaks during the

course of the workday is not compensable. Accordingly, for the reasons set forth below, Amazon’s

motion is GRANTED IN PART and DENIED IN PART.

I.       BACKGROUND

         A.     Factual Allegations

         In the operative First Amended Complaint (“FAC”), Plaintiff alleges that she gained

employment with Amazon as a “warehouse worker” beginning in June 2017. (FAC ¶ 17, ECF No.

1-1.) According to the FAC, at the end of each workday, Amazon requires Plaintiff to submit to a

security screening. (Id. ¶ 32.) Specifically, Plaintiff alleges that she must wait among hundreds

of other warehouse employees to pass through security after clocking out at the end of each shift.

(Id. ¶ 33.) Plaintiff further alleges that the security screening includes walking through a metal

detector and placing personal items on a conveyer belt to be scanned via x-ray. (Id. ¶ 34.)

According to the FAC, if Amazon determines that additional scrutiny is necessary, Plaintiff must

then submit to a mandatory “secondary screening,” which involves reporting to the secondary

screening area so that a security guard can search her. (Id. ¶ 35.) Plaintiff alleges that Amazon

does not compensate her for the time it takes her to go through these security screenings. (Id.

¶ 36.)

         Plaintiff also alleges that Amazon requires her to take a 30-minute unpaid meal break

during each workday. (Id. ¶ 39.) According to the FAC, Amazon requires Plaintiff to “clock out”

at the beginning of each meal break and to “clock in” at the end of each meal break. (Id. ¶ 40.)

Plaintiff alleges that, before she may leave Amazon’s “premises” for a meal break, Amazon

requires her to go through the same security screening process as is required at the end of the

workday. (Id. ¶ 41.) Plaintiff asserts that, due to these mandatory security screenings, the vastness




                                                 2
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 3 of 15 PageID: 493



of Amazon’s parking lots, and the remoteness of Amazon’s facilities, Plaintiff is unable to leave

her “plac[e] of work” or “engage in her own pursuits” during meal beaks. (Id. ¶ 42.)

       B.      Plaintiff’s Claims

       Plaintiff asserts two separate claims in her complaint. In Count One, Plaintiff claims that

Amazon has violated the NJWHL by failing to count time spent passing through security screening

at the end of each workday as “hours worked” for purposes of calculating wages. (FAC ¶¶ 45-

50). In Count Two, Plaintiff claims that Amazon has similarly violated the NJWHL by failing to

count time spent on meal breaks during the course of the workday as “hours worked” for purposes

of calculating wages. (FAC ¶¶ 51-53.) As for relief, Plaintiff seeks, inter alia, damages from

Amazon for uncompensated wages, as well as an order prohibiting Amazon from continuing its

policy of not compensating its employees for time spent undergoing security screenings and on

meal breaks.

II.    LEGAL STANDARD

       Rule 12(c) of the Federal Rules of Civil Procedure provides: “After the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the pleadings.”

Fed. R. Civ. P. 12(c). The applicable standard on a motion made pursuant to Rule 12(c) is similar

to that applied on a motion to dismiss pursuant to Rule 12(b)(6). See Spruill v. Gillis, 372 F.3d

218, 223 n. 2 (3d Cir.2004); Newton v. Greenwich Twp., 2012 WL 3715947, at *2 (D.N.J. Aug.

27, 2012) (“The difference between a motion to dismiss pursuant to Rule 12(b)(6) and Rule 12(c)

is only a matter of timing and the Court applies the same standard to a Rule 12(c) motion as it

would to a Rule 12(b) (6) motion.”) (citing Turbe v. Gov’t of V.I., 938 F.2d 427, 428 (3d Cir.

1991)). Thus, when reviewing a motion made pursuant to Rule 12(c), a court “view[s] the facts

alleged in the pleadings and the inferences to be drawn from those facts in the light most favorable

to the plaintiff.” Mele v. Fed. Reserve Bank of N.Y., 359 F.3d 251, 253 (3d Cir. 2004) (quoting


                                                 3
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 4 of 15 PageID: 494



Leamer v. Fauver, 288 F.3d 532, 535 (3d Cir. 2002)); see also Phillips v. Cnty. of Allegheny, 515

F.3d 224, 233 (3d Cir. 2008) (pursuant to Rule 12(b)(6), a court must “accept all factual allegations

as true, construe the complaint in the light most favorable to the plaintiff, and determine whether,

under any reasonable reading of the complaint, the plaintiff may be entitled to relief”) (citation

omitted). Furthermore, a motion for judgment on the pleadings “should not be granted ‘unless the

moving party has established that there is no material issue of fact to resolve, and that it is entitled

to judgment in its favor as a matter of law.’” Mele, 359 F.3d at 253 (quoting Leamer, 288 F.3d at

535)).

III.     DISCUSSION

         In Integrity Staffing Solutions, Inc. v. Busk (Busk I), 574 U.S. 27 (2014), the Supreme Court

held that the same post-shift security screenings as are at issue in this case are noncompensable

“postliminary” activities under the federal Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

et seq., as amended by the Portal-to-Portal Act, 29 U.S.C. § 251 et seq. 574 U.S. at 35. Amazon

argues that, since the NHWHL is “similar” to and “patterned” on the FLSA, the NJWHL should

be interpreted in the same manner as federal law, such that the Supreme Court’s ruling in Busk I

is dispositive of Plaintiff’s claims. Amazon further argues that, even if Busk I does not govern this

case, time spent undergoing security screenings and on meal breaks still does not constitute “work”

that must be compensated under the NJWHL. In response, Plaintiff argues that, though modeled

after the FLSA, the NJWHL does not incorporate the Portal-to-Portal Act’s exclusions regarding

“postliminary” activities, and therefore, Busk I is inapplicable to Plaintiff’s claims. In addition,

Plaintiff argues that that the plain language of the NJWHL and its regulations, together with state

decisional law, require that time spent undergoing security screenings and on meals breaks to be

compensated. In particular, Plaintiff points to a New Jersey regulation, which mandates that an




                                                   4
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 5 of 15 PageID: 495



employer count “all the time that an employee is required to be at his or her place of work” when

computing “hours worked.” N.J.A.C. 12:56-5.2(a).

       Neither the New Jersey Supreme Court nor any of New Jersey’s lower courts has addressed

whether time spent undergoing security screening is compensable under the NJWHL or whether

the statute incorporates the federal Portal-to-Portal Act’s exclusions regarding “postliminary”

activities. When presented with an issue of state law that has yet to be definitively interpreted by

the New Jersey courts, “the role of a federal court ruling on a matter of state law . . . is to follow

the precedents of the state’s highest court and predict how that court would decide the issue

presented.” Camden County Bd. of Chosen Freeholders v. Beretta, U.S.A. Corp., 273 F.3d 536,

541 (3d Cir. 2001). “In making such a prediction,” the district court must “consider relevant state

precedents, analogous decisions, considered dicta, scholarly works, and any other reliable data

tending convincingly to show how the highest court in the state would resolve the issue at hand.”

Travelers Indem. Co. v. Dammann & Co., 594 F.3d 238, 244 (3d Cir. 2010) (citation omitted).

Furthermore, under New Jersey law, when state statutes and regulations are “patterned” on federal

statutes and regulations, “a court may look to the analogous federal statute and regulations

thereunder for guidance.” GATX Terminals Corp. v. New Jersey Dep’t of Envtl. Prot., 86 N.J. 46,

53 (1981) (citation omitted); see also Interchange State Bank v. Veglia, 286 N.J. Super. 164, 177

(App. Div. 1995) (stating that when “there is no state decisional law . . . parallel federal case law

is an appropriate reference source”) (citation omitted).

       Having examined the relevant language of the NJWHL and its regulations, and having

considered analogous decisional law for guidance, I predict that the New Jersey Supreme Court

would resolve the issues presented in this case as follows: First, time spent undergoing mandatory

security screenings at the end of the workday constitutes “time the employee is required to be at




                                                  5
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 6 of 15 PageID: 496



his or her place of work,” and thus must be counted as “hours worked” when calculating wages;

second, time spent on meal breaks during the course of the workday does not constitute time spent

at the employee’s “place of work,” and, thus, is not required to be counted when calculating wages;

and, third, the NJWHL does not incorporate the federal Portal-to-Portal Act, such that mandatory

security screenings at the end of the workday are not excluded as “postliminary” activities.

       A.      Time spent undergoing security screenings at the end of the workday is
               compensable as “hours work” under the NJWHL.

       In 1966, the New Jersey legislature enacted the NJWHL, which pertains to minimum wage

standards in New Jersey. The stated purpose of the law was “to establish a minimum wage level

for workers in order to safeguard their health, efficiency, and general well-being and to protect

them as well as their employers from the effects of serious and unfair competition resulting from

wage levels detrimental to their health, efficiency and well-being.” N.J.S.A. 34:11–56a. To that

end, the NJWHL authorizes the Commissioner of Labor to “make such administrative regulations

as he shall deem appropriate to carry out the purposes of [the NJWHL] or necessary to prevent the

circumvention or evasion thereof, and to safeguard the minimum wage rates [t]hereby

established.” N.J.S.A. § 34:11-56a5. The Commissioner, in turn, has promulgated the following

regulation: “All the time the employee is required to be at his or her place of work or on duty shall

be counted as hours worked.” N.J.A.C. 12:56-5.2(a). In promulgating N.J.A.C. 12:56-5.2(a), the

Commissioner did not define what constitutes an employee’s “place of work,” and the New Jersey

Supreme Court has not yet addressed the meaning of the phrase. Thus, it is the task of this Court

to predict how the New Jersey Supreme Court would interpret that phrase.

       The New Jersey Supreme Court has made clear that when interpreting a regulation, the

“paramount goal” is to “determine[e] the intent of the drafter.” US Bank, N.A. v. Hough, 210 N.J.

187, 199 (2012) (citing DiProspero v. Penn, 183 N.J. 477, 492 (2005)). In doing so, “it is not [the



                                                 6
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 7 of 15 PageID: 497



court’s] function to ‘rewrite a plainly-written enactment,’ or to presume that the drafter intended a

meaning other than the one ‘expressed by way of the plain language.’” Id. Rather, “[t]he

regulation should be construed in accordance with the plain meaning of its language . . . and in a

manner that makes sense when read in the context of the entire regulation.” Czar, Inc. v. Heath,

398 N.J. Super. 133, 138 (App. Div. 2008) (citations omitted), aff’d as modified, 198 N.J. 195

(2009). Furthermore, “[o]nly when a fair ‘reading of the enactment leads to more than one

plausible interpretation’ do[es] [the court] look to extrinsic evidence.” US Bank, 210 N.J. at 199

(quoting Bedford v. Riello, 195 N.J. 210, 221-22 (2008)).

       Plaintiff argues that the plain meaning of the phrase “time . . . required to be at his or her

place of work” in N.J.A.C. 12:56-5.2(a), encompasses time spent undergoing mandatory security

screenings at the Amazon facility where she works. In support of this argument, Plaintiff asserts

that she is “required” by Amazon to pass through the security screenings at the end of each

workday before exiting the facility, and that those lines are located in the same facility, i.e.,

“place,” where she performs her “work.” Amazon, on the other hand, argues that “place of work”

is best understood as meaning the specific area within the Amazon facility where Plaintiff performs

work duties—not the entire facility. In the Court’s view, both interpretations of “place of work”

are plausible. Therefore, the Court will resort to other appropriate sources for guidance in

discerning the meaning of the regulation.

       As noted above, such guidance may be provided by looking to analogous federal statutes

and regulations. See GATX, 86 N.J. 46, 53 (1981); Interchange State Bank, 286 N.J. Super. 164,

177 (App. Div. 1995). Both state and federal courts in New Jersey have acknowledged that the

NJWHL is “patterned on the federal Fair Labor Standards Act,” Marx v. Friendly Ice Cream Corp.,

380 N.J. Super. 302, 378 (App. Div. Aug. 31, 2005), and that “[t]he NJWHL mirrors its federal




                                                 7
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 8 of 15 PageID: 498



counterpart,” Abarca v. KC Consulting Group, 2018 WL 2215516, at *4 (D.N.J. May 14, 2018).

See also Hargrove v. Sleepy’s, LLC, 220 N.J. 289, 313 (2015) (stating that the FLSA “influenced

the adoption in 1966 of the [NJ]WHL to protect workers not covered by FLSA”). Thus, in this

instance, it is appropriate to look to federal law interpreting the FLSA for guidance.

        Under the FLSA, the term “work” has been defined broadly by the U.S. Supreme Court as

any activity “controlled or required by the employer and pursued necessarily and primarily for the

benefit of the employer and his business.” Tennessee Coal, Iron & R. Co. v. Muscoda Local No.

123, 321 U.S. 590, 598 (1944). Therefore, referring to the FLSA’s definition of “work” for

guidance, the phrase “place of work” in N.J.A.C. 12:56-5.2(a) can fairly be read as any place where

the following two prongs are met: (1) an activity is performed that is controlled or required by the

employer; and (2) such activity serves to primarily benefit the employer.1

        Here, both prongs are met with respect to the mandatory security screenings that Plaintiff

alleges she is required to undergo at the end of each workday. Plaintiff alleges in the FAC that,

“[a]t the end of each workday,” Amazon “required/requires [Plaintiff] to submit to a security

screening.” (FAC ¶ 32.) Plaintiff further alleges that, “if [Amazon] determines that Plaintiff[]

require[s] additional scrutiny, Plaintiff[] must submit to a mandatory ‘secondary screening.’”



1
        In its motion papers, Amazon contends that an activity must further require “exertion” in order to
constitute “work.” In support of this contention, Amazon cites to Tennessee Coal, which, in addition to
providing the current definition of “work,” held that, in order for an activity to be “work,” it must involve
“physical or mental exertion (whether burdensome or not).” 321 U.S. at 598. Plaintiff disputes that
“exertion” is an additional prong in the analysis. Plaintiff cites to Vance v. Amazon.com, Inc., 852 F.3d 601
(6th Cir. 2017), in which the Sixth Circuit observed that “[o]nly months after Tennessee Coal, the
[Supreme] Court expanded the definition further, ‘clarif[ying] that “exertion” was not in fact necessary for
an activity to constitute “work” under the FLSA,’ for ‘an employer, if he chooses, may hire a man to do
nothing, or to do nothing but wait for something to happen.’” 852 F.3d. at 608. In this case, regardless of
whether “exertion” is a requirement, the mandatory security screenings described in the FAC clearly do
involve physical exertion, e.g., “walking through a metal detector” and “placing personal items on a
conveyor belt.” (FAC ¶ 34.) See also Integrity Staffing Sols., Inc. v. Busk, 905 F.3d 387, 401-2 (6th Cir.
2018) (stating that “undergoing security screening clearly does involve exertion”).


                                                     8
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 9 of 15 PageID: 499



(FAC ¶ 35.) It can reasonably be inferred from these allegations that Plaintiff may not leave the

“control” of Amazon, and thereby complete her shift for the day, without undergoing the security

screening, thus satisfying the first prong. Indeed, construing these allegations “in the light most

favorable to the plaintiff,” see Mele, 359 F.3d at 253, Plaintiff does not appear to have a choice in

the matter: at the end of the work day, it is necessary for her to undergo a mandatory security

screening before she can physically exit Amazon’s premises. Moreover, there is no suggestion

that the security screenings at the end of the workday benefit any person or entity other than

Amazon. Accordingly, as pleaded, time spent undergoing mandatory security screenings at the

end of the workday must be counted towards “hours worked” under N.J.A.C. 12:56-5.2(a).2

        B.       The NJWHL does not incorporate the federal Portal-to-Portal Act.

        Having concluded that time spent undergoing mandatory security screenings is “work”

under the NJWHL, the issue remains whether the New Jersey legislature has nevertheless excluded

this work as “postliminary” activities by incorporating provisions of the federal Portal-to-Portal

Act. As noted above, the Supreme Court has held that the same post-shift security screenings as

are at issue in this case are noncompensable “postliminary” activities under the FLSA, as amended




2
          In its motion papers, Amazon cites to “undisputed” factual averments in its Answer that appear to
undermine Plaintiff’s claim that she “must wait among . . . other warehouse employees to pass through
security.” (FAC ¶ 33.) For example, Amazon cites to averments in its Answer that “express lanes” are
available for employees “who leave their personal belongings in Amazon-provided lockers and who do not
wear or carry bags or items that could set off the metal detector.” (Def. Opening Br. at 5, ECF No. 30-1
(citing Answer ¶ 34).) According to Amazon, these employees “are able to pass through screening without
stopping or even breaking stride.” (Id.) These factual averments, if proven to be true, may serve to show
that Amazon “requires” its employees to spend very little time on long security lines. However, as this
litigation is still in the pleading stage, Plaintiff has not yet had an opportunity to deny or otherwise dispute
Amazon’s factual averments. See Fed. R. Civ. P. 7(a) (stating that, other than “a complaint and an answer
. . . [n]o other pleading shall be allowed, except that the court may order a reply to an answer . . . .“). As a
result, the Court assumes that Plaintiff denies the factual averments in Amazon’s Answer for the purposes
of the present motion and does not consider those averments in deciding the sufficiency of Plaintiff’s claims.
See Fed. R. Civ. P. 8(b)(6) (stating that “if a responsive pleading is not required, an allegation is considered
denied or avoided.”).


                                                       9
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 10 of 15 PageID: 500



 by the Portal-to-Portal Act. See Busk I, 574 U.S. at 35. In Busk I, the Supreme Court explained

 that Congress amended the FLSA through the Portal-to-Portal Act of 1947, because Congress

 disagreed with the way that the Supreme Court had previously interpreted the FLSA. Id. at 31-32.

 In particular, Congress disagreed with the Supreme Court’s “expansive definitions” of the

 statutorily undefined terms “work” and “workweek.” Id. at 31. The final straw for Congress came

 in Anderson v. Mount Clemens Pottery Co., 328 U.S. 680, 691-93 (1946), where the Supreme

 Court concluded that “the time spent walking from timeclocks to work benches” was found

 compensable under the FLSA. Busk I, 574 U.S. at 31. The Supreme Court’s decisions “provoked

 a flood of litigation,” including 1,500 FLSA actions filed within six months of the Supreme Court’s

 ruling in Anderson. Id. at 31-32.

        “Congress responded swiftly.” Id. at 32. Finding the Supreme Court’s expansive

 interpretations had “creat[ed] wholly unexpected liabilities” with the capacity to “bring about

 financial ruin of many employers,” it enacted the Portal-to-Portal Act. Id. (quoting 29 U.S.C. §

 251(a)-(b)). The Portal-to-Portal Act excluded two activities that the Supreme Court previously

 deemed compensable:

        (1)     walking, riding, or traveling to and from the actual place of performance of
                the principal activity or activities which such employee is employed to
                perform, and

        (2)     activities which are preliminary to or postliminary to said principal activity
                or activities,

        which occur either prior to the time on any particular workday at which such
        employee commences, or subsequent to the time on any particular workday at
        which he ceases, such principal activity or activities.”

 Id. at 32-33 (citing § 4, 61 Stat. 86–87 (codified at 29 U.S.C. § 254(a))). Thus, following the

 enactment of the Portal-to-Portal Act, an employee’s principal activities are compensable under




                                                 10
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 11 of 15 PageID: 501



 the FLSA, while activities that he or she engages in before or after his or her principal activities

 (i.e., “preliminary” and “postliminary” activities) are not compensable.

        Amazon argues that the NJWHL “adheres” to the Portal-to-Portal Act’s exclusion of

 “preliminary” and “postliminary” activities, thereby barring Plaintiff’s claims just as in Internal

 Staffing. In support of this argument, Amazon cites to Vance v. Amazon.com, Inc., 852 F.3d 601

 (6th Cir. 2017), in which the Sixth Circuit affirmed the dismissal of similar claims under Kentucky

 law. In Vance, as here, the plaintiffs sought overtime pay for time spent passing through security

 screenings at Amazon fulfillment centers—arguing that state law deviated from the FLSA. The

 plaintiffs attempted to distinguish Busk I by arguing that the Kentucky legislature had never

 enacted a Portal-to-Portal Act of its own and by noting that the Kentucky wage and hour statute

 contained no comparable exclusions from coverage. Vance, 852 F.3d at 607-611. The Sixth

 Circuit rejected those arguments, recognizing that the Kentucky wage and hour statute is an

 “analogue to the Fair Labor Standards Act.” Id. at 610. Applying the principles of statutory

 construction that govern Kentucky law, the court in Vance noted that when a state statute is

 “similar to a Federal Act, its language will normally be interpreted consistent with federal law,”

 absent some “distinct structural difference” between the two and “clear indication that the [state

 legislature] . . . deliberately rejected” such federal law and interpretation. Id. at 610, 612-13

 (internal quotation marks and citations omitted). Accordingly, the court in Vance held that,

 because Kentucky overtime regulations were “substantially similar to their federal equivalents”

 and “there is no state case law on point,” Kentucky courts would “rel[y] on federal decisions to

 aid in their application [of state law].” Id. at 615. As such, the court concluded that the Kentucky

 wage and hour statute incorporated the Portal-to-Portal Act amendments to the FLSA. Id. The

 “state legislature’s failure to explicitly incorporate certain Portal-to-Portal Act terms” was




                                                 11
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 12 of 15 PageID: 502



 immaterial because the Kentucky wage and hour law evinced no “affirmative departure from the

 FLSA.” Id. at 611 (emphasis in original).

        In response, Plaintiff counters that the NJWHL does not incorporate the Portal-to-Portal

 Act’s exclusions for “preliminary” and “postliminary” activities. In support of this argument,

 Plaintiff primarily relies upon a subsequent decision of the Sixth Circuit, Integrity Staffing Sols.,

 Inc. v. Busk (Busk II), 905 F.3d 387, 402 (6th Cir. 2018), which held that the Nevada and Arizona

 wage and hour statutes did not incorporate the Portal-to-Portal Act. In Busk II, the court found

 that “the Nevada legislature ha[d] chosen not to affirmatively adopt the law anywhere in the

 Nevada state code,” id. at 404, and that ““there [was] nothing to suggest that the Arizona legislature

 intended to adopt the federal Portal-to-Portal Act into its Code,” id. at 405. With respect to Nevada

 law, the court observed that because “the Nevada legislature expressly included references to

 federal regulations in multiple parts” of the statute, the legislature’s “failure to adopt other” parts

 of federal law “was intentional.” Id. at 403. At most, the court noted that Nevada law paralleled

 certain provisions of the FLSA, but not the Portal-to-Portal Act. Id. at 403-04. As for Arizona

 law, the court similarly found that “nothing in the Arizona code seems to parallel or incorporate

 the Portal-to-Portal Act,” while noting that certain provisions of “Arizona law also seem[ed]

 inconsistent with the Portal-to-Portal Act.” Id. at 404.

        Turning to the language and structure of the statute at issue in this case, I find that the New

 Jersey legislature did not intend to incorporate the Portal-to-Portal Act’s exclusions for

 “preliminary” and “postliminary” activities into the NJWHL. As with the Nevada wage and hour

 statute at issue in Busk II, the NJWHL and its regulations expressly refer to specific provisions of

 the FLSA and its regulations, see, e.g., N.J.S.A. § 34:11-56a4 (citing to “Section 6 of the federal

 “Fair Labor Standards Act of 1938’”); N.J.A.C. 12:56-7.2(a) (citing to 29 C.F.R. Part 541), yet the




                                                   12
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 13 of 15 PageID: 503



 NJWHL and its regulations do not cite to the section of the FLSA that was amended by the Portal-

 to-Portal Act, i.e., Section 7. Cf. Thomas v. Amazon.com Servs., Inc., 2020 WL 2572319, at *5

 (N.D. Ohio May 21, 2020) (holding that Ohio law incorporated the Portal-to-Portal Act where

 statute at issue “expressly incorporate[ed] all of Section 7 of the FLSA, as amended”).

 Accordingly, like the Nevada legislature in Busk II, the fact that the New Jersey legislature

 “expressly adopted some federal regulations indicates that its failure to adopt others was

 intentional.” Busk, 905 F.3d at 403.

        Moreover, several sections of the NJWHL and its regulations are “in direct conflict with”

 the Portal-to-Portal Act, as parts of the Arizona wage and hour statute were in Busk II. Id. at 403.

 For example, the NJWHL regulations require that employers pay employees for at least one hour

 on any day that the employee reports for duty by request of the employer, regardless of whether

 the employee performs any work. See N.J.A.C 12:56-5.5. The NJWHL regulations also include

 a provision regarding travel time, but limit its application to employees in specific occupations,

 including “mercantile occupations” and “laundry, cleaning and dyeing occupations.” See N.J.A.C.

 12:57-3.7; N.J.A.C. 12:57-5.7. As in Busk II, this is yet another indication that the Portal-to-Portal

 Act was not incorporated into the NJWHL and its regulations. See 905 F.3d at 403. Accordingly,

 I find that the NJWHL does not incorporate the federal Portal-to-Portal Act and, as such, time

 spent in mandatory security screenings at the end of the workday is compensable under the

 NJWHL.

        C.      Time spent on meal breaks during the course of the workday is not required
                to be counted as “hours work” under the NJWHL.

        The Court does not reach the same conclusion with respect to time spent on meal breaks

 during the course of the workday. Plaintiff asserts that she “has plausibly alleged that she . . . [is]

 unable to leave [her] place[] of work during meal breaks due to [Amazon]’s ‘mandatory security



                                                   13
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 14 of 15 PageID: 504



 screenings, the vastness of [Amazon]’s parking lots, and the remoteness of [Amazon]’s facilities.’”

 (Pl. Opp. at 17 (quoting FAC at ¶¶ 40-41.) However, unlike in the case of mandatory security

 screenings at the end of the workday, which are required to be taken in order to exit Amazon’s

 premises and serve only to benefit Amazon, the act of undergoing a security check during the

 course of the workday is the consequence of an employee’s choice to take his or her meal break

 outside of Amazon’s premises and serves primarily to benefit the employee.                       Indeed, the

 employee’s choice to exit Amazon’s premises in the middle of a work shift serves no benefit upon

 Amazon. Because Plaintiff does not sufficiently allege that she is “required” to exit Amazon’s

 premises (and thereby undergo a security screening) in order to take meal breaks, or that the

 consequences of such choice serves to primarily benefit Amazon, any time spent during her meal

 breaks is not time spent at the her “place of work.” Cf. Babcock v. Butler Cty., 806 F.3d 153, 158

 (3d Cir. 2015) (holding that, under the FLSA, employees were not entitled to compensation during

 meal breaks where employees—rather than their employer—“receive[d] the predominant benefit

 of the time in question”). Accordingly, time spent on meal breaks during the course of the workday

 is not required to be counted towards “hours worked” under N.J.A.C. 12:56-5.2(a).3




 3
          In her opposition brief, Plaintiff cites to three “opinion letters,” which Plaintiff contends are from
 the New Jersey Department of Labor (“NJDOL”) and “are to be regarded as ‘official administrative
 interpretation[s]’ and given deference.” (Pl. Opp. Br. at 8.) In the three opinion letters, which are over 30-
 years old and less than a page in length, the NJDOL states that it has been asked to address whether “unpaid
 lunch periods for employees who are not permitted to leave the [employer’s] premises during their lunch
 period” are compensable under the NJWHL. (See Decl. of Matthew Miller, Ex. A.) After citing to
 N.J.A.C. 12:56-5.2, the NJDOL advises in each letter that such “time would . . . be compensable.” (Id.)
 The Court finds that these “opinion letters” are not entitled to any deference. The letters are cursory and
 offer no supporting legal analysis; they are not on official letterhead or issued by agency counsel; two of
 the three letters are completely unsigned; and the letters provide little in the way of explanation for how the
 agency arrived at its interpretation of the regulation. In short, the letters are wholly lacking in the “power
 to persuade,” which is required for an agency interpretation to be given deference. See Big M, Inc. v. Tex.
 Roadhouse Holding, LLC, 1 A.3d 718, 722 (N.J. App. Div. 2010) (quoting Skidmore v. Swift & Co., 323
 U.S. 134, 140 (1944)); accord, e.g., Nutley Policemen’s Benevolent Ass’n Local #33 v. Twp. of Nutley, 16
 A.3d 453, 457 (N.J. App. Div. 2011).


                                                       14
Case 3:18-cv-11852-FLW-TJB Document 42 Filed 06/29/20 Page 15 of 15 PageID: 505



 IV.    CONCLUSION

        In summary, I find that, as pleaded, (1) time spent undergoing mandatory security

 screenings at the end of the workday must be counted as “hours worked” when calculating wages

 under the NJWHL; (2) the NJWHL does not incorporate the federal Portal-to-Portal Act, such that

 mandatory post-shift security screenings are not excluded as “postliminary” activities; and (3) time

 spent on meal breaks during the course of the workday is not required to be counted as “hours

 worked” under the NJWHL. Accordingly, Amazon’s motion for judgment on the pleadings is

 GRANTED IN PART and DENIED IN PART. Plaintiff’s claim seeking compensation for time

 spent on meal breaks during the course of the workday (Count Two) is dismissed; however, this

 case will proceed on Plaintiff’s claim seeking compensation for time spent undergoing mandatory

 security screenings at the end of the workday (Count One). An appropriate Order accompanies

 this opinion.

 DATED: June 29, 2020                                                 /s/ Freda L. Wolfson
                                                                      Hon. Freda L. Wolfson
                                                                      U.S. Chief District Judge




                                                 15
